[B) DarrasLaw

0 OO ON OO FF WOW DY =

DO RO PR RO NO PDP NO KF HB S| S- HS ABA = 2 = = =
on oo kh WO NYO | ODO O WAN OO ON FP WO NY =|

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 1 of 7

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
PHILLIP S. BATHER #273236, PBather@DarrasLaw.com

DarrasLaw

3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
Telephone: (909) 390-3770
Facsimile: (909) 974-2121

Attorneys for Plaintiff
DEBORAH NASLUND

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

DEBORAH NASLUND, Case No:
Plaintiff, COMPLAINT FOR BENEFITS UNDER
AN EMPLOYEE WELFARE BENEFIT
vs. PLAN
LIFE INSURANCE COMPANY OF
NORTH AMERICA,
Defendant.

 

 

Plaintiff alleges as follows:

1. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337
and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA”) as it involves a claim by
Plaintiff for disability benefits under an employee benefit plan regulated and governed
under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.
§ 1331 as this action involves a federal question. The ERISA statute at 29 U.S.C. §
1133, in accordance with Regulations of the Secretary of Labor, provides a mechanism

for internal appeal of benefit denials. Those avenues of appeal have been exhausted.

-1-

 

COMPLAINT
fp) DarrasLaw

oO ON OO RR WOW ND =

RO BRO RO PO KR PR DN PD NBO ABA BO Bm BR om am a = = =
on DO oO FP WO DOD |= DOD O DN OO oO FR WO DY |

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 2 of 7

2. Plaintiff is informed and believes and thereon alleges that the Zenith
National Insurance Corp. Group Long Term Disability Plan (the “Plan”) is an employee
welfare benefit plan established and maintained by Zenith National Insurance Corp. to
provide its employees and those of its subsidiaries and affiliates, including Plaintiff,
DEBORAH NASLUND (“Plaintiff’ and/or “MS. NASLUND”), with income protection in
the event of a disability and is the Plan Administrator.

3. Plaintiff alleges upon information and belief that Defendant, LIFE
INSURANCE COMPANY OF NORTH AMERICA (“LINA’), is, and at all relevant times
was, a corporation duly organized and existing under and by virtue of the laws of the
State of Pennsylvania, authorized to transact and transacting the business of insurance
in this state, and, the insurer and Claims Administrator for the Plan.

4. Plaintiff further alleges that venue is proper in this district pursuant to 29
U.S.C. § 1132(e)(2) in that defendant LINA, who fully insured the policy and who is
ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
about November 1, 1956, LINA has been registered as a corporation with the state of
California, has extensive contacts within the state, employs California residents, conducts
ongoing business within the state and therefore, may be found within the state.

5. At all relevant times Plaintiff was a resident of California, an employee of
Zenith National Insurance Corp., its successors, affiliates and/or subsidiaries, and a
participant in the Plan.

6. Based upon information and belief, Plaintiff alleges that at all relevant
times herein Plaintiff was covered under group disability policy number LK-963571 that
had been issued by Defendant LINA to Zenith National Insurance Corp. to insure its
Plan, and the eligible participants and beneficiaries of the Plan, including Plaintiff.

7. The subject policy promised to pay Plaintiff monthly long-term disability
(“LTD”) benefits for a specified period of time should she become disabled. Therefore,
LINA both funds and decides whether claimants will receive benefits under the Plan and

as such suffers from a structural conflict which requires additional skepticism.

-2-

 

COMPLAINT
[=) DarrasLaw

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 3 of 7

8. Based upon information and belief, Plaintiff alleges that, according to the
terms of the Plan, if Plaintiff became disabled, LINA promised to pay long-term disability
benefits as follows:

e Elimination Period: 180 days
e Gross Disability Benefit:
o The lesser of 66.67% of an Employee’s Monthly Covered Earnings
rounded to the nearest dollar or the Maximum Disability Benefit.
e Maximum Disability Benefit: $15,000 per month
e Minimum Disability Benefit: The greater of $100 or 10% of an Employee's
Monthly Benefit prior to any reductions for Other Income Benefits.
e Maximum Benefit Period: The Employee’s SSNRA
e Definition of Disability/Disabled:
o The Employee is considered Disabled if, solely because of Injury or

Sickness, he or she is:

« 1. unable to perform the material duties of his or her Regular
Occupation; or

# 2. unable to earn 80% or more of his or her Indexed Earnings
from working in his or her Regular Occupation.

o After Disability Benefits have been payable for 24 months, the

Employee is considered Disabled if, solely due to Injury or

Sickness, he or she is:

« 1. unable to perform the material duties of any occupation for
which he or she is, or may reasonably become, qualified based
on education, training or experience; and

« 2. unable to earn 80% or more of his or her Indexed Earnings.

9. Prior to her disability under the terms of the Plan, Plaintiff was working for
Zenith National Insurance Corp. as a Medical Management Nurse.

10. Onor about May 09, 2017, Plaintiff became disabled as defined by the

-3-

 

COMPLAINT
f=) DarrasLaw

oO DOAN OO Fk WwW DY =|

NM DN BM PO NO NM NM NM NYO = = = = = oer we o@ eo |
OoONnN DO oO BR WO NYS | FO O WAN DO Oo BR WO ND =|

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 4 of 7

Plan.
11. Also on or about May 09, 2017, Plaintiff underwent a diagnostic

arthroscopy of her left knee with shaving chondroplasty of the medial femoral condyle,
shaving chondroplasty of the patella, and partial medial meniscectomy. Operative
findings included deep lesion and instability of the posterior horn of the medial meniscus
consistent with at least a partial tear.

12. Plaintiff timely filed a claim for disability benefits with Defendant.

13. | Onor about June 19, 2017, Plaintiff's orthopedic surgeon, Dr. Dana
Verch, completed an Attending Physician Statement certifying Plaintiff's disability for
grade III chondromalacia and medial femoral condyle of the left knee.

14. Onor about August 03, 2017, Dr. Verch gave restrictions and limitations
which included “No prolonged sitting or standing.”

15. Onor about October 10, 2017, Plaintiff underwent an arthroscopic
examination with partial medial meniscectomy and osteochondral allograft of the medial
femoral condyle of her left knee. Operative findings included additional fibrocartilage.

16. Onor about March 16, 2018, Plaintiff underwent an x-ray of her left knee
which showed a 2.1 cm osteochondral fragment involving the medial femoral condyle.

17. Onor about March 18, 2018, Plaintiff underwent an x-ray of her left knee
which showed a depression fracture in the medial femoral condyle and medial
compartment joint space narrowing of the tibiofemoral articulation.

18. Onor about March 23, 2018, Plaintiff's primary care physician, Dr.
Zachary Taylor, drafted a letter of support certifying Plaintiff's ongoing disability.

19. Onor about April 05, 2018, LINA unreasonably and unlawfully denied
Plaintiff's claim.

20. Onor about May 01, 2018, Plaintiff timely appealed LINA’s denial.

21. Onor about May 02, 2018, Plaintiff underwent an MRI of her left knee
which showed progressive degeneration and partial maceration of the medial meniscus,

degenerative signal abnormality in the body of the lateral meniscus, moderate grade

-4-
COMPLAINT
[B) DarrasLaw

Oo ON DO OO FF W DN =

Nh RN RP NO DO NYO NM PH ND S| SS =| S| BS SB BSB BS BS or
on Om oO BR WHO NY | CO O WAN DOD ao FF WO NY | CO

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 5 of 7

chondral fissuring along the median range of the patella inferiorly with moderate to high-
grade chondral fissuring along the medial trochlea, edema, and joint effusion.

22. Onor about June 20, 2018, Defendant LINA denied Plaintiff's appeal for
Long Term Disability benefits.

23. Onor about October 23, 2018, Plaintiff presented to orthopedic surgeon
Dr. Robert Cameto who opined that she would likely require revision surgery on her left
knee.

24. Onor about January 25, 2019, Dr. Taylor completed a physician
questionnaire certifying Plaintiff's disability from even a sedentary level occupation.

25. Onor about February 15, 2019, Plaintiff, through counsel, requested a
second appeal review of the denial of her claim.

26. Onor about April 17, 2019, Defendant LINA denied Plaintiffs second
appeal and advised her administrative remedies had been exhausted.

27. Based upon the substantial medical evidence in the possession of LINA at
the time of the denial, the decision to deny disability insurance benefits was wrongful,
unreasonable, and irrational, sorely contrary to the evidence, contrary to the terms of
the Plan, and contrary to law.

28. Todate, even though Plaintiff has been disabled, LINA has not paid
Plaintiff any disability benefits under the Policy. The unlawful nature of LINA’s denial
decision is evidenced by, but not limited to, the following:

e LINA engaged in procedural violations of its statutory obligations under ERISA,
including, but not limited to, failing to promptly identify the medical consultants
who reviewed her file; failing to timely advise Plaintiff of what specific
documentation it needed from her to perfect her claim.

e LINA ignored the obvious, combed the record, and took selective evidence out of
context as a pretext to deny Plaintiff's claim.

e LINA ignored the opinions of Plaintiffs board certified treating physicians and/or

misrepresented the opinions of Plaintiffs treating physicians. Deference should

-5-

 

COMPLAINT
fp) DarrasLaw

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 6 of 7

be given to the treating physicians’ opinions as there are no specific, legitimate

reasons for rejecting the treating physicians’ opinions which are based on

substantial evidence in the claim file. Further, LINA’s highly conflicted
physicians’ opinions do not serve as substantial evidence as they are not
supported by evidence in the claim file nor are they consistent with the overall
evidence in the claim file.

29. For all the reasons set forth above, the decision to deny disability
insurance benefits was wrongful, unreasonable, irrational, sorely contrary to the
evidence, contrary to the terms of the Plan, and contrary to law. Further, LINA’s denial
decision and actions heighten the level of skepticism with which a court views a
conflicted administrator's decision under Abatie v. Alta Health & Life Insurance Co., 458
F.3d 955 (9"" Cir. 2006) and Metropolitan Life Insurance Co. v. Glenn, 128 S. Ct. 2342
(2008).

30. Additionally, ERISA imposes higher-than-marketplace quality standards
on insurers. It sets forth a special standard of care upon a plan administrator, namely,
that the administrator “discharge [its] duties” in respect to discretionary claims
processing “solely in the interests of the participants and beneficiaries” of the plan, §
1104(a)(1); it simultaneously underscores the particular importance of accurate claims
processing by insisting that administrators “provide a ‘full and fair review’ of claim
denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements
marketplace and regulatory controls with judicial review of individual claim denials, see
§ 1132(a)(1)(B).

31. As adirect and proximate result of LINA’s failure to provide Plaintiff with
disability benefits, Plaintiff has been deprived of said disability benefits beginning on or
about November 05, 2017.

32. Asai further direct and proximate result of the denial of benefits, Plaintiff
has incurred attorney fees to pursue this action, and is entitied to have such fees paid

by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA § 502(g)(1).

-6-
COMPLAINT
[B) DarrasLaw

Oo OO OA NO a FF W DN =|

Noe ONS ONS RS ON IND UN 2 ND I ek Se ek I a ee ea ee ea es
Oo nN DO oO KR WO NY |= CO O WON ODO OT FR W NY =|

Case 2:19-cv-01339-WBS-DB Document1 Filed 07/17/19 Page 7 of 7

33. | Acontroversy now exists between the parties as to whether Plaintiff is
disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that she met
the Plan’s definition of disability and consequently is entitled to all benefits from the Plan
to which she might be entitled while receiving disability benefits, with reimbursement of
all expenses and premiums paid for such benefits from the beginning of her claim. In
the alternative, Plaintiff seeks a remand for a determination of Plaintiff's claim consistent
with the terms of the Plan.

WHEREFORE, Plaintiff prays for relief against Defendants as follows:

1. An award of benefits in the amount not paid Plaintiff beginning on or about
November 05, 2017, together with interest at the legal rate on each monthly payment
from the date it became due until the date it is paid; plus all other benefits from the Plan
to which she might be entitled while receiving disability benefits, with reimbursement of
all expenses and premiums paid for such benefits or, in the alternative, a remand for a
determination of Plaintiffs claim consistent with the terms of the Plan;

ai An order determining Plaintiff is entitled to future disability
payments/benefits so long as she remains disabled as defined in the Plan;

2. For reasonable attorney fees incurred in this action; and,

4. For such other and further relief as the Court deems just and proper.

DarrasLaw

Ze

FRANK N. DARRAS
SUSAN B. GRABARSKY
PHILLIP S. BATHER
Attorney for Plaintiff
DEBORAH NASLUND

Dated: July 16, 2019

a7t
COMPLAINT
